Title: To George Washington from Lieutenant Colonel Samuel Smith, 3 November 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] Novemr 3rd 1777

I have this Inst. the honor to receve your Excellency’s Letter of the 1st. Genl Vernum has arriv’d and will send me 200 men this morning. Genl Foreman has some Cloathing of small consequence, which I am to have this day, We by order of Genl Vernum begin this day to take the Inhabitants Cloaths I fear it will be a very poor Resource, this Garrison

must be well cloathed or they will perish. I always keep the part of the Island you mention under Water, and hope now to be able to maintain the Fort.
The Industrous enemy turn their Misfortunes to advantage, these two nights, they have been employed in raising the Wreck of the 64 Gun Ship, and have this morning shewn a floating Battery almost compleat. I presume to morrow they will open it, unless Genl Vernon takes Billingsport from them, I think that one of the most effectual strokes that can be struck in our favor, and have recommended it to him, if he takes it, they then will have no alternative but Storming this Island which they appear to be much afraid of. I have the honor to be Your Excellencys Most Obedt Servt

Sam Smith

